         Case 1:18-mj-00016 Document 4 Filed in TXSD on 10/17/18 Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                              UNITED STATES DISTRICT COURT                                 ENTERED
                               SOUTHERN DISTRICT OF TEXAS                                October 17, 2018
                                  BROWNSVILLE DIVISION                                  David J. Bradley, Clerk



 UNITED STATES OF AMERICA                          §


 VS.                                               §        CASE NO.:       B-18-MJ-016-01


 Nelson Ortiz-Pena                                 §
 aka Nelson Ortez-Pena
                                            JUDGMENT

On October 17, 2018, defendant appeared in person and with appointed counsel, Sandra Zayas,
Assistant Federal Public Defender.

Whereupon the defendant entered a plea of guilty to the offense of without making physical contact,
did knowingly and forcibly assault, resist, oppose, impede, intimidate, and interfere with Ellis Perez,
an Immigration and Customs Enforcement nurse, while he was engaged in his official duties, in
violation of Title 18, United States Code, Section 111(a), as charged in the Amended Criminal
Information, and the Court having asked the defendant whether he had anything to say why judgment
should not pronounced, and no sufficient cause to the contrary being shown or appearing to the Court;

IT IS ADJUDGED that the defendant is guilty as charged and convicted.

The defendant is hereby sentenced to 75 days confinement; one (1) year term of Supervised Release
without supervision; and a special assessment fee of $25.00 is imposed (REMITTED).

DONE at Brownsville, Texas, on October 17, 2018.


                                                         ______________________________
                                                                Ronald G. Morgan
                                                           United States Magistrate Judge

                                         R E T U R N

I have executed the within Judgment and Commitment as follows:
        Defendant delivered on ___________________ to __________________________________
at _____________________________________, with a certified copy of the Judgment.




                                     By: _______________________________,
                                                Deputy U.S. Marshal
